Exhibit 10.1




Amendment 1 to Duitch Employment Agreement




This amendment (the “Amendment”) to that certain executive employment agreement
by and between Nancy Duitch (“Executive”) and Worldwide Excellence, Inc., and
which was subsequently assigned to and assumed by Vertical Branding, Inc. f/k/a
MFC Development Corp. (the “Company”) dated as of April 1, 2005 (the
“Agreement”) is entered into by and between Executive and Employee this 10th day
of July, 2007 (the “Effective Date”).  Capitalized terms used herein that are
not otherwise defined shall meaning assigned to them in the Agreement.  In
consideration of the mutual covenants, representations, warranties and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.

As of the Effective Date, the bullet point reference in Section 3.B. of the
Agreement to Annual EBITDA targets shall be amended and restated as follows:




·

Annual EBITDA targets: $2M in 2005, $2.2M in 2006 and such amount as shall be
determined in the discretion of the Board for 2007, which, by resolution of the
Board on April 23, 2007, has been set at $3.2 million.




2.

In consideration of Executive’s entry into this Amendment, Executive shall
receive a one-time payment of $60,000 at the time of payment of, and in addition
to, the Annual Performance Bonus for 2007, if any.




3.

Except as specifically modified by this Amendment, the Agreement shall remain
unchanged and in full force and effect.




4.

This Amendment shall be construed in accordance with and governed by the laws of
the State of California, without reference to the principles thereof respecting
conflicts of laws.  Any notices required or permitted by the terms of this
Agreement shall be given by hand delivery or by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows:




If to the Company to:

Vertical Branding, Inc.
16000 Ventura Blvd., Suite 301
Encino, CA 91436
Attention: Chairman of the Board
Facsimile: 818.926.4885                                              

With a copy to:

Peter Hogan, Esq.                                 
Richardson & Patel

10900 Wilshire Blvd

Los Angeles, CA 90024




If to the Executive to:

Nancy Duitch                                
15950 Royal Oak Road
Encino, CA 91436





--------------------------------------------------------------------------------




Or to such other address or addresses for a party as shall be specified by such
party in a notice given in accordance with the foregoing.  Any such notice shall
be deemed to have been given upon the earlier of receipt, one business day
following delivery to a recognized courier service or three business days
following mailing by registered or certified mail.  This Amendment shall inure
to the benefit of and be binding upon the Company, its permitted successors and
assigns and the Executive, his heirs, executors, administrators and legal
representatives.  This Amendment may not be amended or modified without a
writing signed by each of the Executive and the Company.  The terms and
provisions of this Amendment may be waived, or consent for the departure
granted, only by written document executed by the party entitled to the benefits
of such terms or provisions.  No such waiver or consent shall be deemed to be or
shall constitute a waiver or consent with respect to any other terms or
provisions of this Amendment, whether or not similar.  Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.
 This Amendment may be executed in two counterparts, each of which shall be an
original, and which together shall constitute one and the same instrument.  A
facsimile transmission by a party of a signed signature page hereof shall have
the same effect as delivery by such party of a manually executed original
counterpart hereof.  If for any reason any provision of this Amendment is held
invalid, such invalidity shall not affect any other provision of this Amendment
not held invalid, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect.  If any provision of
this Amendment shall be held invalid in part, such invalidity shall not affect
the rest of such provision not held invalid, and the rest of such provision, and
the rest of this Amendment, shall, to the full extent consistent with law,
continue in full force and effect.  This Amendment supersedes and replaces all
prior written and oral arrangements and constitutes the complete understandings
of the parties with respect to the subject matter hereof.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Effective Date.




THE COMPANY:




VERTICAL BRANDING, INC.

THE EXECUTIVE

 

 

/s/ Alan Gerson  

/s/ Nancy Duitch

By Alan Gerson, President and COO

By Nancy Duitch












